Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.2 AMERICAN EXPRESS COMPANY COMPUTATION IN SUPPORT OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months EndedMarch31, YearsEndedDecember31, Earnings: Pretax income from continuing operations $ Interest expense Other adjustments 36 Total earnings (a) $ Fixed charges: Interest expense $ Other adjustments 25 Total fixed charges (b) $ Ratio of earnings to fixed charges (a/b) Included in interest expense in the above computation is interest expense related to the cardmember lending activities, international banking operations and charge card and other activities in the American Express Consolidated Statements of Income. For purposes of the earnings computation, other adjustments include adding the amortization of capitalized interest, the net loss of affiliates accounted for under the equity method whose debt is not guaranteed by American Express, the minority interest in the earnings of majority-owned subsidiaries with fixed charges, and the interest component of rental expense and subtracting undistributed net income of affiliates accounted for under the equity method. For purposes of the fixed charges computation, other adjustments include capitalized interest costs and the interest component of rental expense.
